IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37311

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 672
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 15, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SIR DARIUS CRAWFORD,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for robbery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Sir Darius Crawford was convicted of robbery, Idaho Code
§§ 18-6502; 18-6502, and several other felony charges were dismissed. The district court
imposed a unified sentence of twenty years, with a minimum period of confinement of five
years, but retained jurisdiction.   The Court thereafter suspended the sentence and placed
Crawford on probation. Crawford appeals, contending that the sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Crawford’s judgment of conviction and sentence are affirmed.




                                                   2